Citation Nr: 1451574	
Decision Date: 11/20/14    Archive Date: 11/26/14

DOCKET NO.  03-22 768	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disability, other than PTSD, to include nervousness, anxiety, and a sleeping problem.

2.  Entitlement to service connection for a hernia.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


ATTORNEY FOR THE BOARD

K. Fitch, Counsel



INTRODUCTION

The Veteran had active service from October 1960 to October 1964.

These claims come before the Board of Veterans' Appeals (Board) on appeal of a September 2002 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico.  

In February 2007, December 2012, August 2013, and March 2014, the Board remanded the claims at issue for further development and adjudication. 

In July 2012, the Veteran testified at a hearing before the undersigned at the RO.  A transcript has been associated with the claims file. 


FINDINGS OF FACT

1.  An acquired psychiatric disability, other than PTSD, to include mood disorder, has not been shown to have had its onset in service, nor is such disability shown to have been caused or aggravated by active military service.

2.  A hernia disability, including inguinal hernia and umbilical hernia had its onset in service.


CONCLUSIONS OF LAW

1.  The criteria for an award of service connection for an acquired psychiatric disorder have not been met.  38 U.S.C.A. §§ 1110, 1131, (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).

2.  The criteria for an award of service connection for a hernia disorder have been met.  38 U.S.C.A. §§ 1110, 1131, (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA.

In letters dated in December 2001, August 2003, March 2005, and February 2007, the RO satisfied its duty to notify the Veteran under 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2014) and 38 C.F.R. § 3.159(b) (2014).  The RO notified the Veteran of: information and evidence necessary to substantiate the claims; information and evidence that VA would seek to provide; and information and evidence that the he was expected to provide.  The Veteran was informed of the process by which initial disability ratings and effective dates are assigned, as required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

Complete notice was not issued prior to the initial adjudication on appeal.  However, fully compliant notice was later issued in a February 2007 communication, and the claims were thereafter readjudicated.  Accordingly, any timing deficiency has here been appropriately cured.  Mayfield, 444 F.3d 1328 (Fed. Cir. 2006). 

The "duty to assist" contemplates that VA will help a claimant obtain records relevant to the claim, whether or not the records are in Federal custody, and that VA will provide a medical examination when necessary to make a decision on the claim.  38 C.F.R. § 3.159 (2013).  VA has done everything reasonably possible to assist the Veteran with respect to his claim for benefits in accordance with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) (2013).  Relevant service treatment and other medical records have been associated with the claims file.  The Veteran was given multiple VA examinations that, taken together, are fully adequate to decide the claims.  In this regard, the Board notes that the examiners reviewed the Veteran's claims file and medical records, and provided opinions backed by reasoned rationales substantiating the opinions offered.    

In March 2014 the claims were remanded to obtain an additional opinion regarding the Veteran's hernia claim.  An additional opinion was afforded dated in August 2014 that adequately answered the questions asked.  As such, the Board finds that there was substantial compliance with the terms of the Board's remand requests.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).

The United States Court of Appeals for Veterans Claims has interpreted the provisions of 38 C.F.R. § 3.103(c)(2) as imposing two distinct duties on VA employees, including Board personnel, in conducting hearings: The duty to explain fully the issues and the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010) (per curiam).  At the Veteran's hearing the issues were identified, including the evidence needed to substantiate the claim.  There was a discussion of possible evidence that could substantiate the claims and thereafter the claims were remanded on multiple occasions to obtain evidence that may have been overlooked, including additional opinions.  

II.  Analysis.

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active military service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.  Service connection generally requires evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247 (1999).  

Service connection may also be granted for listed chronic diseases when the disease is manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  Under § 3.303(b), an alternative method of establishing the second and/or third elements of service connection for a listed chronic disease is through a demonstration of continuity of symptomatology.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (38 C.F.R. § 3.303(b) does not apply to any condition that has not been recognized as chronic under 38 C.F.R. § 3.309(a)).  It is noted that hernia or other acquired psychiatric disability (other than psychosis) are not chronic conditions for these purposes.

Lay persons may provide evidence, in some cases, of diagnosis and nexus under 38 U.S.C.A. § 1154(a).  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  

When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, reasonable doubt will be resolved in each such issue in favor of the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  An appellant need only demonstrate that there is an approximate balance of positive and negative evidence in order to prevail.  To deny a claim on its merits, the evidence must preponderate against the claim.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Alemany v. Brown, 9 Vet. App. 518 (1996).

The Veteran contends that he has a hernia disorder and an acquired psychiatric disorder that and their onset in military service or were otherwise caused or aggravated thereby.  In this regard, the Veteran testified before the Board that he injured his back in service when he slipped and fell while carrying live ammunition projectiles.  He stated that he never went to sick call, but self-medicated with alcohol, because he did not want to be discharged from service.  He indicated that his hernia and psychiatric disability are related to this fall.  He also indicated that he was in fear of the live ordinance exploding when dropped.  In addition to the incident with the fall, the Veteran also stated that he worked around torpedoes and that parts had broken on one occasion and he had to duck out of the way or be hit in the head.  Again, he expressed fear of being hit and fear of the live ammunition exploding.  He also noted that a fellow serviceman nearly went overboard and was injured.  He expressed his fear of possibly going overboard himself.  The Veteran's service treatment records do not show any treatment for or diagnosis of hernia condition or psychiatric disorder in service.  

With respect to the Veteran's psychiatric claim, records from the Social Security Administration dated in 1981 show that the Veteran was found to have depression and anxiety.  At an August 2003 Vet Center intake examination, the Veteran claimed symptoms of nervousness and anxiety since his time in the military, and symptoms of depression were noted.  No diagnosed psychiatric disorder, other than PTSD was indicated at the time.  In August 2003, the Veteran's uncle and brother reported changes that they observed during and after service.  

At an RO hearing in October 2003, the Veteran reported falling on deck while carrying armament and injuring his back; seeing an "old salt" knocked over the side of a ship; and seeing a sling break and a torpedo come loose.  At the Board hearing the Veteran repeated these incidents and clarified that this person who went overboard was recovered and sent to sick bay.  

The Veteran was afforded a VA examination in February 2013.  The examiner indicated that the Veteran's claims file had been reviewed in connection with the examination and report.  The examiner diagnosed a mood disorder and stated that the diagnosed mood disorder, was less likely as not (less than 50/50 probability) caused by or a result of his claimed military-related stressors.  The examiner found that there were no other diagnosed psychiatric disorders.  However, the examiner did not provide a rationale for this opinion.  As such an additional opinion was sought.

In October 2013, an additional opinion regarding the Veteran's diagnosed mood disorder was provided.  The examiner reviewed the Veteran claims file and stated that the Veteran had been diagnosed as suffering from a mood disorder on March 4, 2013, manifested in complaints of chronic back pain, impaired mobility, irritability, agitation, suicidal ideation and great hostility toward Texas police.  Proximal causes for his agitation and depression were noted to be his chronic pain, his problems with mobility and his hostility for Texas police officers.  A possible distal cause for his current mood disorder was also noted to be chronic back pain.  

The examiner noted that as the Veteran was not service-connected for his back or hernia, no secondary service-connection for his mood disorder was found.  The examiner then reiterated his opinion that the Veteran's diagnosed mood disorder less likely as not (less than 50/50 probability) had its onset during active duty, within one year of active duty, nor is it related to the Veteran's military service (including any reported in-service stressor).

A review of the private and VA treatment records dated since the Veteran's claim in 2001 do not reveal any diagnosed psychiatric disorders, other than mood disorder and PTSD.  While the 1981 Social Security records include reports of depression and anxiety, these symptoms have been attributed during the current appeal period to PTSD, and more recently the mood disorder.  Service connection for PTSD was previously denied by the Board in its February 2007 decision.

In this case, the record clearly shows that the Veteran has diagnosed mood disorder.  However, the evidence in this case is against a finding that this condition is related to or the result of his military service.  In this case, the VA examiners that have examined the Veteran and his claims file have rendered negative opinions.  There is also no evidence that the Veteran has been diagnosed with a psychiatric disorder, other than mood disorder, since he filed his claim in 2001.  See Brammer v. Derwinski, 3 Vet. App. 223 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992); see also McLain v. Nicholson, 21 Vet. App. 319, 321 (2007).

In determining the probative value to be assigned to a medical opinion, the Board must consider three factors.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The initial inquiry in determining probative value is to assess whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case.  A review of the claims file is not required, since a medical professional can also become aware of the relevant medical history by having treated a Veteran for a long period of time or through a factually accurate medical history reported by a Veteran.  Nieves-Rodriguez, 22 Vet. App. at 303-04.  

The second inquiry involves consideration of whether the medical expert provided a fully articulated opinion.  See Id.  A medical opinion that is equivocal in nature or expressed in speculative language does not provide the degree of certainty required for medical nexus evidence.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The third and final factor in determining the probative value of an opinion involves consideration of whether the opinion is supported by a reasoned analysis.  The most probative value of a medical opinion comes from its reasoning.  Therefore, a medical opinion containing only data and conclusions is not entitled to any weight.  In fact, a review of the claims file does not substitute for a lack of a reasoned analysis.  See Nieves-Rodriguez, 22 Vet. App. at 304; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  

In this case, the VA examiners reviewed the Veteran's claims file and were apprised of his medical history and the Veteran's contentions regarding his in-service fall and other experiences.  With regard to the psychiatric disability claim the opinions taken as a whole considered an accurate and complete history, and were definitive and supported by an adequate rationale.  The rationale took into account the Veteran's reports as well as the treatment records.

The Veteran is competent to testify that he suffered from anxiety or other symptoms in and after service, and that he had symptoms that might be related to a hernia in and after service.  

He has not, however, been diagnosed with any psychiatric disorder other than PTSD and mood disorder since he filed his claim in 2001, and he has been previously denied service connection for PTSD.  

In this case, the most probative evidence consists of the service and post service treatment records and medical opinions.  Reasonable doubt does not arise and the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Hernia Analysis

With respect to the Veteran's hernia claim, the Veteran was afforded a VA examination in February 2013.  The examiner noted that the Veteran had operative repair on an umbilical hernia in 2001, but had not been seen or evaluated for the same or other hernia condition since that time.  On examination; however, the Veteran was found to have a 1.5 cm umbilical hernia that was nontender, soft and reducible.  No scars were evident.  The examiner did not offer a nexus opinion, however, and an additional opinion was sought.

VA obtained two additional opinions regarding his hernia claim, which were received in October 2013 and April 2014.  The examiner indicated that the Veteran claims file was available and reviewed.  The Veteran reported having surgery for an inguinal hernia in 1970.  He reported having related symptoms in service.  No documentation regarding a 1970 surgery was found.  The examiner found that the Veteran had not been seen or evaluated for the same or other hernia condition since 2001.  There were no active symptoms related to the umbilical hernia repair site and no records confirming the claim of presence, evaluation for, or treatment of hernias in the military.  After a review of the medical evidence, the examiner found that a hernia condition was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event, or illness.  The examiner stated that, looking at the entirety of evidence, it remained this examiner's opinion that the Veteran had evidence of a surgically repaired umbilical hernia, no current or past evidence of inguinal hernias, and that it was less likely as not (less than 50/50 probability) that the umbilical hernia was caused by his military service.  

The April 2014 opinion repeated the negative conclusion.  This opinion was in response to a question from the Board asking the examiner to specifically clarify whether the Veteran could have had a hernia in service that did not require surgery until 1970 and, if the examiner rejects the Veteran's reports of in-service hernia, the examiner should provide reasons for doing so.  The examiner responded by stating that it was possible that the Veteran could have had a hernia in service prior to separation (stated 1964).  He also stated that it was possible that he could have had a hernia prior to joining the military or that he could have developed it between separation in 1964 and surgery in 1970.  Without corroborating evidence of file, however, the examiner found that he would simply be relying on the Veteran's verbal claim and that it would be speculation to assume that the Veteran's verbal history was accurate.  The examiner found that the decision rendered was based on a certain need for accuracy of confirmation based on some objectivity supplied by documentation in records.

The findings of a hernia repair and an umbilical hernia on the February 2013 examination.  The Veteran is competent to observe that he had a hernia in service and in the intervening years after service.  The most recent VA examiner seems to have acknowledged that a hernia could have been present in service, but impermissibly required that there be corroborating evidence of the Veterans reports.  This is clearly contrary to case law, as well as the Board's remand instructions.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

The VA examiner seems to have found no medical basis for questioning the Veteran's report and it otherwise appears credible.  Accordingly, resolving reasonable doubt in the Veteran's favor, the evidence establishes a nexus between the current disability and service.  The requirements for service connection are established and the claim is granted.  38 U.S.C.A. § 5107(b) (West 2002).


ORDER

Service connection for an acquired psychiatric disorder, to include mood disorder, is denied.

Service connection for a hernia disability, to include inguinal hernia and umbilical hernia, is granted.



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


